State v. Stokes



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-02-253-CR



THE STATE OF TEXAS	STATE



V.



MARY ELAINE STOKES	APPELLANT



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



We have considered the State’s Motion to Dismiss Appeal.  The motion complies with rule 42.2(a) of the rules of appellate procedure.  
Tex. R. App. P.
 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal.  
See id.
  The court’s mandate is being issued contemporaneously with this opinion and judgment, pursuant to the parties’ agreement.  
See
 
id
.
 18.1(c).

PER CURIAM

PANEL D:	WALKER, J.; CAYCE, C.J.; and DAY, J.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)

[Delivered February 20, 2003]

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.